Title: To Thomas Jefferson from John Guillemard, 18 July 1796
From: Guillemard, John
To: Jefferson, Thomas


                    
                        Sir
                        York. in Pensylvania. July. 18. 1796
                    
                    I thank you once more for the kindness with which you recieved me at your house. Wherever chance leads me I shall not very easily forget Mr. Jefferson. I beg to be remembered respectfully to your family Mr. and Mrs. Randolph and Miss Jefferson. I parted with the Duke de Liancourt at Winchester, but I hope to rejoin him at New York. I am an Englishman, not indeed by birth, by gratitude and privilege only, but such as only I should not be willing to part with. I know your prejudices only by hearsay. You have too good a heart as well as too formed an understanding to suffer me to see them. Your conduct is known in Europe. And that honorably as to your character. I confess I was desirous to be near a Man on whom so much vague Satire has been expended. You will excuse me for talking so much at random. I thank you for your hospitable entertainment. You shall hear no more of me. If, at any time, I can render you any Service, you will oblige me by employing me. Any Letter will find me directed to Ascot Place, near Windsor, Berks.—or to St. Johns College in Oxford. I am sir with grateful respect Yours
                    
                        J Guillemard
                    
                    
                        If Mr. Volney returns to your house remember me to him, but I hope to see him in Philadelphia.
                    
                